Citation Nr: 0527327	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, 
to include restoration of a 100 percent disability rating for 
dermatofibrosarcoma protuberans of the chest and right 
shoulder effective from December 12, 2002.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August and November 2003 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A significant change in the law occurred on November 9, 2000, 
when the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002). This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim. 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).

Preliminary review of the claims folder indicates that the 
veteran was not provided notice of the VCAA as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). While a VCAA 
letter was issued to the veteran in April 2004, it pertains to 
issues unrelated the issue on appeal.  The law specifies that 
the Board is obligated to provide the appropriate VCAA 
content-complying notice to claimants, and this matter must be 
addressed prior to final appellate review.


In consideration of the foregoing, this case is REMANDED to 
the RO via the AMC, for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  
Specifically, the RO should:

(a) Notify the veteran of the 
information and evidence necessary 
to substantiate his claim for a 
disability rating in excess of 10 
percent, to include restoration of a 
100 percent disability rating for 
Dermatofibrosarcoma protuberans of 
the chest and right shoulder 
effective from December 12, 2002;

(b) Notify the veteran of the 
information and evidence he is 
responsible for providing;

(c) Notify the veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA 
will make reasonable efforts to 
obtain relevant records not in the 
custody of a Federal department or 
agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and

(d) Request that the veteran provide 
any evidence in his possession that 
pertains to his claim.   

2.  After the above requested action has 
been completed, the RO should review the 
veteran's claim of a disability rating in 
excess of 10 percent, to include 
restoration of a 100 percent disability 
rating for Dermatofibrosarcoma 
protuberans of the chest and right 
shoulder effective from December 12, 
2002.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be furnished to the 
veteran and his representative, and they 
should be afforded the appropriate period 
of time to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


